 
EXHIBIT 10.1
 
Execution Version

FIFTH AMENDMENT TO CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO CREDIT AGREEMENT dated as of March 30, 2011 (this
“Amendment”), is entered into among WILLIS NORTH AMERICA INC., a Delaware
corporation (the “Borrower”), WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a
company incorporated under the laws of Ireland having company number 475616 (the
“Parent”), the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement.


RECITALS


A.           The Borrower, the Parent, the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated as of October 1, 2008 (as
amended and modified from time to time, including by this Amendment, the “Credit
Agreement”).


B.           The parties hereto have agreed to amend the Credit Agreement as
provided herein.


C.           In consideration of the agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows.


AGREEMENT


1.           Amendment to Section 7.07 (Negative Covenants; Restricted
Payments).  Clause (g) of Section 7.07 of the Credit Agreement is hereby amended
by deleting the reference to “2.50 to 1.00” therein and replacing it with “2.75
to 1.00” in lieu thereof.


2.           Effectiveness; Conditions Precedent.  This Amendment shall be
effective as of the date hereof (the “Amendment Effective Date”) upon
satisfaction of each of the following conditions:


(a)           Executed Documents.  The Administrative Agent shall have received
counterparts of this Amendment executed by the Borrower, the Parent, the
Required Lenders and the Administrative Agent.


(b)           Fees and Expenses.  The Borrower shall have paid (i) to the
Administrative Agent (or its applicable affiliate), all fees and expenses
required to be paid on or before the date hereof in connection with this
Amendment, in accordance with Section 10.04 of the Credit Agreement or any other
Loan Document, and (ii) to the Administrative Agent for the benefit of each
Lender consenting to this Amendment, as consideration for each such Lender’s
consent, an amendment fee in an amount equal to (A) 0.05% times (B) the sum of
(1) the aggregate Outstanding Amount of all Term Loans of such consenting Lender
plus (2) the principal amount of such consenting Lender’s Dollar Revolving
Credit Commitment plus (3) the principal amount of such consenting Lender’s
Multicurrency Revolving Credit Commitment, provided that such fee shall only be
paid to those Lenders whose signature page is actually received (whether as an
original or via acceptable electronic transmission) by the Administrative Agent
(or its counsel) on or prior to Noon (Eastern Time) on March 29, 2011.


3.           Ratification of Loan Documents.  Each of the Parent and the
Borrower acknowledges and consents to the terms set forth herein and agrees that
this Amendment does not impair, reduce or limit any of its obligations under the
Loan Documents (as amended hereby).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
4.           Authority/Enforceability.  Each of the Parent and the Borrower
represents and warrants to the Administrative Agent and the Lenders that:


(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligations, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


(c)           No consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, is required in connection with the
execution, delivery or performance by such Person of this Amendment.


(d)           The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it or any of its Subsidiaries.


5.           Representations and Warranties of Borrower and Parent.  Each of the
Parent and the Borrower represents and warrants that after giving effect to this
Amendment (a) the representations and warranties of (i) the Parent and the
Borrower contained in Article V of the Credit Agreement and (ii) each Loan Party
contained in each other Loan Document or in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct in all
material respects (or, if such representation or warranty is itself modified by
materiality or Material Adverse Effect, it shall be true and correct in all
respects) as of the date hereof, except (A) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date and (B) the making
of the representation and warranty contained in Section 5.04(b) of the Credit
Agreement and (b) no event has occurred and is continuing which constitutes a
Default or an Event of Default.


6.           Counterparts/Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of executed counterparts of this Amendment by telecopy or
electronic mail shall be effective as an original.


7.           Reference to the Effect of the Credit Agreement.


(a)           As of the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, shall mean and be a reference to the Credit Agreement as modified
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument.  This Amendment shall constitute a Loan
Document.


(b)           Except as expressly amended hereby, all of the terms and
provisions of the Credit Agreement are and shall remain in full force and effect
and are hereby ratified and confirmed.


(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, the
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Administrative Agent under the Credit Agreement, nor constitute a waiver or
amendment of any other provision of the Credit Agreement or for any purpose
except as expressly set forth herein.


8.           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE PROVISIONS OF SECTIONS
10.14 AND 10.15 OF THE CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE, MUTATIS
MUTANDIS, AS IF FULLY SET FORTH HEREIN.


[Remainder of page intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER:
 
WILLIS NORTH AMERICA INC.
             
By:
/s/  Adam G. Ciongoli
   
Name:
Adam G. Ciongoli
     
Title:
Secretary
 





PARENT:
 
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
         
GIVEN under common seal of
WILLIS GROUP HOLDING PUBLIC LIMITED
COMPANY and delivered as a deed
                /s/  Michael K. Neborak         
Director/Sealing Committee Member
               
/s/  Adam G. Ciongoli
       
Director/Secretary/Sealing Committee Member





 
 
 
 
 
 
 
 
 
 

 
Willis North America, Inc.
Fifth Amendment to Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.
           
By:
/s/  Jacob Garcia
   
Name:
Jacob Garcia
   
Title:
Vice President





LENDERS:
 
BANK OF AMERICA, N.A.
as a Lender and the Swing Line Lender
           
By:
/s/  Jacob Garcia
   
Name:
Jacob Garcia
   
Title:
Vice President






   
JPMORGAN CHASE BANK, N.A.
           
By:
/s/  Erin O'Rourke
   
Name:
Erin O'Rourke
   
Title:
Managing Director






   
THE ROYAL BANK OF SCOTLAND PLC
           
By:
/s/  Simon Costello
   
Name:
Simon Costello
   
Title:
Fl Portfolio Management






   
SUNTRUST BANK
           
By:
/s/  K. Scott Bazemore
   
Name:
K. Scott Bazemore
   
Title:
Vice President






   
ING CAPITAL LLC
           
By:
/s/  Mark R. Newsome
   
Name:
Mark R. Newsome
   
Title:
Managing Director






Willis North America, Inc.
Fifth Amendment to Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 






   
LLOYDS TSB BANK PLC
           
By:
/s/  Alastair Jones
   
Name:
Alastair Jones
   
Title:
Relationship Manager






   
MORGAN STANLEY BANK
           
By:
/s/  Harry Comninellis
   
Name:
Harry Comninellis
   
Title:
Authorized Signatory






   
BARCLAYS BANK PLC
           
By:
/s/  Martin French
   
Name:
Martin French
   
Title:
Director – Debt Finance






   
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NY BRANCH
           
By:
/s/  Glenn Schuermann
   
Name:
Glenn Schuermann
   
Title:
Authorized Signatory






   
SCOTIABANK EUROPE PLC
           
By:
/s/  Bram Cartmell
   
Name:
Bram Cartmell
   
Title:
Director






   
PNC BANK, NATIONAL ASSOCIATION
           
By:
/s/  Daniel R. Raynor
   
Name:
Daniel R. Raynor
   
Title:
Senior Vice President






Willis North America, Inc.
Fifth Amendment to Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 




   
MANUFACTURERS AND TRADERS TRUST COMPANY
           
By:
/s/  John H. Lewin
   
Name:
John Lewin
   
Title:
Vice President






   
COMERICA BANK
           
By:
/s/  Aurora Battaglia
   
Name:
Aurora Battaglia
   
Title:
Vice President






   
DANSKE BANK
                   
By:
/s/  Peter Hughes
  /s/  C. Power     
Name:
Peter Hughes
  C. Power     
Title:
Deputy General Manager
  Manager 






   
THE NORTHERN TRUST COMPANY
           
By:
/s/  Michael Kingsley
   
Name:
Michael Kingsley
   
Title:
Senior Vice President






   
ALLIED IRISH BANKS, P.L.C.
                   
By:
/s/  Shreya Shah
  /s/  Michael Reilly    
Name:
Shreya Shah
  Michael Reilly    
Title:
Vice President
 
Vice President







   
BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH
           
By:
/s/  Shaohui Yang
   
Name:
Shaohui Yang
   
Title:
Deputy General Manager






Willis North America, Inc.
Fifth Amendment to Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 




   
MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. (NEW YORK BRANCH)
           
By:
/s/  Priscilla Hsing
   
Name:
Priscilla Hsing
   
Title:
Vice President & Deputy General Manager






   
CHANG HWA COMMERCIAL BANK
           
By:
/s/  Eric Y.S. Tsai
   
Name:
Eric Y.S. Tsai
   
Title:
V.P. & General Manager

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 


Willis North America, Inc.
Fifth Amendment to Credit Agreement
Signature Pages